Title: June 1781
From: Washington, George
To: 

 


1st. Received Letters from Generals Schuyler & Clinton, containing further but still indistinct accts, of the enemys force at Crown point. Letters from Doctr. Smith of Albany, &—Shepherd principal armourer at that place, were intercepted, going to the enemy with acct. of our distresses—the strength & dispositon of our Troops—The disaffection of particular Settlements—the provision these Settlemts. had made to subsist them—their readiness to join them—the genl. temper of the people and their earnest wishes for their advance in force—assuring them of the happy consequences which would derive to the Kings arms if they would move rapidly to Albany. In consequence of this information I directed the Q. M. General to provide Craft for, & the 6 Companies of Vanscaicks Regiment & Hazens to proceed immediately to Albany & put themselves under General Clintons orders.


   
   James Clinton to GW, 30 May 1781, enclosing Philip Schuyler to Clinton, 24 May 1781 (DLC:GW).



   
   Dr. George Smith of Albany had been arrested in Aug. 1780, charged with aiding a British spy through American lines. Smith was released shortly after his arrest, but he remained under suspicion and his movements were sharply curtailed. In May 1781 the board of commissioners for detecting and defeating conspiracies decided that “Doctor George Smith and his son Terence Smith are Persons whose going at large at this Time may prove detrimental to the Safety of the State.” Dr. Smith attempted to flee to Canada but was apprehended at Bennington, Vt., 30 May 1781. In Aug. 1781 he was implicated in a plot to take Philip Schuyler prisoner (PALTSITSVictor Hugo Paltsits, ed. Minutes of the Commissioners for detecting and defeating Conspiracies in the State of New York, Albany County Sessions, 1778–1781. 3 vols. Albany, 1909–10., 2:477, 479, 545, 561, 720–21, 726, 728, 765).



   
   William Shepherd. His name appears several times as bailsman for individuals in Albany suspected of Tory activities (PALTSITSVictor Hugo Paltsits, ed. Minutes of the Commissioners for detecting and defeating Conspiracies in the State of New York, Albany County Sessions, 1778–1781. 3 vols. Albany, 1909–10., 1:216; 2:572, 597).



   
   Tench Tilghman, one of GW’s aides-de-camp, sent these orders to Timothy Pickering, 1 June 1781 (DLC:GW).


 


4th. Letters from the Marqs. de la Fayette of the 25th Ulto. informs that Lord Cornwallis had formed a junction with Arnold at Petersbourg—that with their United force he had Marched to City point on James River and that the detachment which sailed from New York the 13th of May had arrived in James River and were debarking at Westover and that he himself had removed from Wilton to Richmond.
The Duke de Lauzen arrived this afternoon with Letters from Count de Rochambeau & Admiral Count de Barras, with the proceedings of a Council of War held on Board the Duke de Burgoyne

proposing to continue the Fleet at Rhode Island under the protection of 400 French Troops & 1000 Militia in preference to the plan adopted at Weathersfield; requiring my opinion thereon which was given to the effect—that I conceived the first plan gave a more perfect security to the Kings fleet than the latter, & consequently left the Land force more at liberty to act, for which reason I could not change my former opinion but shou’d readily acquiesce to theirs if upon a re-consideration of the matter they adhered to it. Accordingly, that delay might be avoided, I inclosed letters (under flying Seals) to the Governors of Rd. Island & Massachusetts, to be made use of or not, requesting the Militia; & pressed the March of the Land Troops as soon as circumstances would admit of it.


   
   This information was contained in a letter from Lafayette to GW, dated 24 rather than 25 May 1781 (DLC:GW).



   
   City Point, Va., now part of Hopewell, is near the confluence of the James and Appomattox rivers.



   
   Wilton was an estate on the north side of the James River, six miles south of Richmond in Henrico County. Lafayette had established his headquarters there in May 1781. Westover was the estate of Col. William Byrd III.



   
   Armand Louis de Gontaut Biron, duc de Lauzun (1747–1793), served in the French guards and in 1767 in the French campaign in Corsica. In 1780 he was appointed brigadier general in command of the legion of horse which bore his name and in July 1780 arrived with his troops at Newport, R.I. He was in the Yorktown campaign in 1781 and carried the news of the capitulation at Yorktown to Paris.


   
   See also entry for 22 May 1781. For the minutes of the council of war held on board Barras’s flagship, the Duc-de Bourgogne, 31 May 1781, see DONIOLHenri Doniol. Histoire de la Participation de la France à l’établissement des États-Unis d’Amérique: Correspondance Diplomatique et Documents. 5 vols. Paris, 1886–92., 5:477–79. Rochambeau sent a copy of the minutes to GW, 31 May 1781 (DLC:GW). Apparently Lauzun, who had been in favor of transferring the French fleet to Boston, left GW under the impression that the council of war’s decision to keep the fleet at Newport was subject to the commander in chief’s approval (see CARSON [1]George Barr Carson. “The Chevalier de Chastellux, Soldier and Philosophe.” Ph.D. diss., University of Chicago, 1942., 91). GW also wrote letters on 4 June to William Greene, governor of Rhode Island (DLC:GW), and to John Hancock, governor of Massachusetts (M-Ar), requesting 500 militia from each to support the French establishment at Newport. Both letters were sent to Rochambeau and closed with a “flying seal,” that is, a seal attached but not closed, so that Rochambeau might examine the contents and forward the letters if necessary. A second council of war, held on board the Neptune 8 June 1781, confirmed the decision to hold the fleet at Newport (DONIOLHenri Doniol. Histoire de la Participation de la France à l’établissement des États-Unis d’Amérique: Correspondance Diplomatique et Documents. 5 vols. Paris, 1886–92., 5:484–86; Rochambeau to GW, 9 June 1781, DLC:GW). See also GW to the chevalier de Chastellux, 13 June 1781 (DLC:GW).


 


5th. Governor Rutlidge of South Carolina came to Head Qrs. with representations of the situation of Southern affairs, & to sollicit

aids. I communicated the plan of Campaign to him & candidly exposed the true State of our Circumstances which convinced him—or seemed to do so—that no relief cd. be given from this army till we had acquired a Naval Superiority and cd. transport Troops by Water.


   
   John Rutledge was at this time governor of South Carolina. Rutledge had left Philadelphia 23 May to visit Headquarters at New Windsor, N.Y., before returning to South Carolina (LMCCEdmund C. Burnett, ed. Letters of Members of the Continental Congress. 8 vols. 1921–36. Reprint. Gloucester, Mass., 1963., 6:96). Presumably his mission was to relay to GW the hopes of the southern delegates in the Continental Congress for a summer campaign in the South rather than an attack on New York.


 


7th. A Letter from the Govr. of Virginia dated at Charlottesville the 28th. Ulto. representing the distressed State of Virginia & pressing my repairng thither, was received—other letters (but not official) speak of Lord Cornwallis’s advance to Hanover Court House—that the Marquis was retreating before him towards Fredericksburg and that General Leslie was embarked in James River with about 1200 Men destined, as was supposed, to Alexandria whither it was conjectured by the letter writers Lord Cornwallis was pointing his March.
Accts. from Pittsburg were expressive of much apprehension for that quarter as a force from Canada was expected thither by way of the Lakes and the Alligany River.
A Letter from the Executive of Pennsylvania afforded little hope of assistance in the article of Provision or other things from that State and was more productive of what they had done, than what they meant to do.


   
   Thomas Jefferson’s letter to GW, 28 May 1781, is in DLC:GW. Jefferson joined other southerners in pressing for a summer campaign in the South. In May 1781 Cornwallis had moved north from the Carolinas to reinforce Gen. William Phillips and Benedict Arnold in Virginia. Jefferson now informed GW that Cornwallis’s army had joined forces with troops under Arnold at Petersburg, Va. The combined force had evacuated Petersburg and, with reinforcements sent by Sir Henry Clinton from New York, marched on Richmond, then held by Lafayette with 3,000 regulars and militia. Jefferson’s intelligence reports estimated that some 7,000 British troops were operating in Virginia. On 8 June, GW wrote to Jefferson, giving his reasons for remaining in the North to direct an attack on New York City, in expectation that such an attack would compel the British to recall at least part of their forces in the South (PHi: Gratz Collection).



   
   Maj. Gen. Alexander Leslie (1740–1794) was active in British campaigns in the South in 1780 and 1781 and was in command at Charleston at the end of the war.



   
   Joseph Reed, president of Pennsylvania, to GW, 17 May 1781 (MH: Jared Sparks Collection).


 



   
9th. A Captn. Randolph—sent by General Clarke from Pittsburg, arrived here with letters & representations of his disappointments of Men, and the prospect of failure in his intended Expedition against Detroit unless he could be aided by the 9th. Virginia Regiment & Heths Company at Pittsburg—but the weakness of the Garrison & other considerations would not admit this—nor did it appear to me that this reinforcement would enable him to undertake & prosecute the Plan.


   
   At this time George Rogers Clark (1752–1818) was at Pittsburgh. Clark had mounted successful campaigns against Vincennes in 1778 and 1779 and was largely responsible for forestalling British plans to recapture the Illinois country and the Ohio Valley in 1779–80. In Dec. 1780 he began to plan for a new campaign against British-held Detroit and Lake Erie and in Jan. 1781 was made brigadier general of the Virginia forces in the West. Preparations for the expedition, however, were constantly thwarted by shortages of men and supplies (see CLARK [1]James Alton James, ed. George Rogers Clark Papers, 1771–1781. Springfield, Ill., 1912. In Collections of the Illinois State Historical Library, vol. 8. Virginia Series, vol. 3., 8:cxlii—cxlvii). The two letters from Clark to GW are dated 20 and 21 May 1781 (DLC:GW). GW replied to Clark on 8 June 1781 (DLC:GW).


   
   Capt. Henry Heth’s company was one of two independent companies raised after Feb. 1777 to garrison Fort Pitt and Fort Randolph. Each consisted of a captain, two lieutenants, one ensign, and 100 enlisted men (see BERGFred Anderson Berg. Encyclopedia of Continental Army Units: Battalions, Regiments, and Independent Corps. Harrisburg, Pa., 1972., 100–101; JCCWorthington Chauncey Ford et al., eds. Journals of the Continental Congress, 1774-1789. 34 vols. Washington, D.C., 1904–37., 7:21).


 


11th. Received Letters from the Marqs. de la Fayette, containing information of Lord Cornwallis’s movements from Westover, and that, at the date of his letter—the 3d. Instt.—he had advanced to the North Anna—but his design was not sufficiently understood

—supposed Fredericksburg. The Marqs. was retreating before him with abt. 3000 Men Militia included—the Enemys force exclusive of Leslies detachment being estimated at five or 6000 Men, 600 of wch. were Horse.
 


13th. To facilitate the building, and repairing of Boats, a number of Carpenters was ordered from the line of the army to the Q. M. G. to aid the artificers of his department in this important business and Major Darby with a Captain 5 Subs & 6 Sergts. and 100 Rank & file were drawn from the army in order to collect and take care of the public Boats.


   
   Samuel Darby (d. 1807) had served as a captain in various Massachusetts regiments and was promoted to major in the 7th Massachusetts in 1778. Darby’s instructions were contained in General Orders, 19 June 1781 (DLC:GW).


 


14th. Received agreeable acts. from General Greene, of his Successes in South Carolina—viz.—that Lord Rawden had abandoned Cambden with precipitation, leaving all our wounded taken in the action of the 25th. of April last, together with 58 of his own too bad to remove—that he had destroy’d his own Stores—burnt many buildings and in short left the Town little better than a heap of Rubbish—That Orangeburg, Forts Mott. & Granby, had surrendered; their Garrisons including officers consisting of near 700 Men—That Ninety Six & Fort Augusta were invested—that he was preparing to March to the Former and that, Lord Rawden was at Nelsons ferry removing the Stores from that place which indicated an Evacuation thereof.




   
   GW had just received Maj. Gen. Nathanael Greene’s letter of 16 May 1781, enclosing a copy of Greene’s letter of 14 May to Congress announcing his successes in the South (DLC:GW). News of Greene’s victories was relayed to the army in General Orders, 15 June 1781 (DLC:GW).



   
   Francis, Lord Rawdon (1754–1826), had commanded a company at Bunker Hill and served on the staffs of Burgoyne and Cornwallis. In 1778 he was promoted to lieutenant colonel and in 1780 was ordered south for the campaign against Charleston, S.C. by Jan. 1781 Rawdon was left in virtual command of some 8,000 troops to face Greene’s army in South Carolina and Georgia while Cornwallis moved into North Carolina. It was on 25 April 1781 Rawdon defeated Greene at the Battle of Hobkirk’s Hill, S.C., suffering heavy casualties. He then moved on to capture Camden, S.C., but finding it impossible to hold, he withdrew to Monck’s Corner.



   
   These forts were in South Carolina: Orangeburg in Orange County, taken by Brig. Gen. Thomas Sumter 11 May; Fort Motte on the Congaree River in Orange County, captured 12 May by Lt. Col. Henry Lee and Brig. Gen. Francis Marion; Fort Granby, on the Congaree River, taken by Lee on 15 May.


   
   
      
   
   Ninety Six, Greenwood County, S.C., was under siege from 22 May to 19 June 1781. Rawdon had ordered the fort abandoned but his instructions miscarried. Ninety Six was on the verge of surrender to the Americans when Rawdon mustered 2,000 men and marched to its relief. On 20 June, Greene pulled back from the fort and was briefly pursued by the British. Rawdon then ordered Ninety Six abandoned and the evacuation was completed by 3 July.


      
   
   Fort Augusta on the Savannah River, Richmond County, Ga., was under siege by Henry Lee and Andrew Pickens 22 May–5 June 1781. The fort surrendered on 5 June.


   

   
   Nelson’s Ferry was on the Santee River about five miles from Eutaw Springs, S.C.


 


16th. Directed that no more Invalids be transferred till further Orders—that a detachment be formed of the weakliest Men for garrisoning of West point & that a Camp be marked out by the Chief Engineer & Q. M. Genl. near Peekskill to assemble the Troops on.


   
   GW’s command that no men were “to be transferred to the Corps of Invalids untill further orders” is in General Orders, 15 June 1781 (DLC:GW). The Corps of Invalids had been established 16 July 1777 for the utilization of veterans who were not fit for active service but were still able to perform such assignments as garrison duty (JCCWorthington Chauncey Ford et al., eds. Journals of the Continental Congress, 1774-1789. 34 vols. Washington, D.C., 1904–37., 8:554–56).


 


18th. Brigaded the Troops, and made an arrangement of the Army, which is to March for the New Camp in three divisions—the 1st. on Thursday the 21st.—the 2d. on the 23d. and the 3d. on the 24th. Instt. To strengthen the detachment intended for the Garrison of West point, I had previously called upon the State of Connecticut for 800 Militia.


   
   Headquarters was being moved from New Windsor, N.Y., to Peekskill, N.Y. (see General Orders, 19 June 1781, DLC:GW).


 


20th. Recd. Letters from Genl. Clinton at Albany inclosing the examination of two Prisoners taken at Crown point by wch. and other intelligence it appears that no Troops had landed at that place and that the enemys Shipping only, had ever been there. In consequence, the Continental Troops to the No[rth]ward were ordered to be in readiness to join the army on the shortest notice & Governor Clinton informed thereof that the New levies of the State, & nine months, men might be hastened to relieve them.


   
   James Clinton to GW, 15 June 1781 (DLC:GW), enclosing examinations of William Empie and Randal Hewit, taken prisoner by one of Clinton’s scouts.



   
   GW to George Clinton, 21 June 1781 (CSmH). Because of rumors

of a British attack on the New York frontier, GW had sent reinforcements to the area. See entries for 18, 25 May, 1 June 1781. GW informed Governor Clinton that from “the examination of two Prisoners who were lately taken . . . it appears the Enemy in Canada, have not made any Movements in force, or preparations for an incursion; and indeed this intelligence corresponds so exactly with that, which has been received through other channels, that I cannot but regret having sent the Reinforcement to the Northward, at a time when the aid of every Man was so essential to the success of the operations in contemplation.”


 


24th. A Letter from the Count de Rochambeau dated at Windham the 20th. advises me of his having reached that Town, that day, with the first division of his army—that the other 3 divisions were following in regular succession—that he expected to Halt the Troops two days at Hartford, but would come on to my Camp from that place after the arrival of the division with which he was.
By a Letter from Govr. Trumbull it appear’d that the assembly of Connecticut had passed some salutary Laws for filling their Battalions, & complying with my requisition—but it is to be feared that their list of deficiencies, which the respective Towns are called upon to make good by drafts to compleat the Battalions is short of the number wanting for this purpose.


   
   Rochambeau’s letter is in DLC:GW. The main body of the French army had left Newport between 10 and 12 June 1781 and arrived in the vicinity of White Plains 6 July (RICEHoward C. Rice, Jr., and Anne S. K. Brown, eds. The American Campaigns of Rochambeau’s Army, 1780, 1781, 1782, 1783. 2 vols. Princeton, N.J., 1972., 1:27, 32, 246). For the march, see RICEHoward C. Rice, Jr., and Anne S. K. Brown, eds. The American Campaigns of Rochambeau’s Army, 1780, 1781, 1782, 1783. 2 vols. Princeton, N.J., 1972., 1:26–32, 246–49, 2:9–36; CLOSENEvelyn M. Acomb, ed. The Revolutionary Journal of Baron Ludwig von Closen, 1780–1783. Chapel Hill, N.C., 1958., 82–91.



   
   Jonathan Trumbull, Sr., to GW, 20 June 1781, enclosing a resolution of the Connecticut council of safety, 19 June 1781, and two acts of the Connecticut legislature (DLC:GW).


 


25th. A Letter from Genl. Heath of the 18th. holds up favourable Ideas of the disposition prevaling in the State of Massachusetts Bay to comply with every thing required of them.
Joined the Army at its Encampment at Peekskill. Mrs. Washington set out at the same time towards Virginia but with an intention to Halt at Philadelphia if from information & circumstances it was not likely she should remain quietly at Mt. Vernon.
A Letter from Count de Rochambeau informs me that he shall be with his first division at Newtown on the 28th. where he purposed to assemble his force & March in Brigades while the Duke de Lauzens Legion continues to move on his Left flank.
Had an interview with Govr. Clinton, Lieut. Govr. Courtlandt, & Generals Schuyler & Tenbrook; in which I pressed the necessity of my recalling the Continental Regiments from Albany,

   

& the Posts above, & of the States hastening up their Levies for 3 Years & Nine months and agreed to order 600 Militia (part of the quota required of Massachusetts bay) from the Counties of Berkshire and Hampshire to March immediately to Albany which was accordingly done & Govr. Hancock advised of it.
Genl. Stark was directed to repair to Saratoga & take command of the Troops on the Northern & western frontier and Genl. Clinton called upon in pointed terms to have the Continental Troops under his command in the most perfect readiness to join the Army.
Recd. a Letter from the Minister of France advising me of the arrival of between 3 & 4000 Troops abt. the 4th. Inst. at Charles Town—that 2000 of them had debarked & that the rest were said to be destined for St. Augustine & New York—that George Town was evacuated & the Enemy in Charles town weak (not exceeding 450 Men before the reinforcement arrived—which latter must be a mistake, as the Ministers informant added, that Lord Rawden had got there after a precipitate retreat from a Post above and that the American parties were within 5 Miles of the Town. Lord Rawdens Troops alone amounted to more than the Number here mentioned).
Having suggested to the Count de Rochambeau the advantages which might be derived to the common cause in general and the Southern States in particular, if by arming the Fantasque & bringing the 50 gun ship to Rhode Isld. (which then lay at Boston) the fleet of his most Christian Majesty at Newport could appear in Chesapeak bay. I received an answer from the French Admiral through the General that he was disposed to the measure provided he could obtain a loan of the French Guard (of 400 Men which were left at Newport & which were granted) and 4 pieces of heavy artillery at Brentons point which the Count could not spare but that the fleet could not be ready to Sail under 20 days from the date of his letter (the 21st.)—thus, uncertain, the matter stands.


   
   William Heath to GW, 18 June 1781 (DLC:GW).



   
   On 17 June 1781 GW wrote Joseph Webb that “Upon my return from Weathersfield I found Mrs. Washington extremely unwell, she still continues low & weak, but will set out for the Southward as soon as she can bear the fatigue of the journey” (DLC:GW). By 21 June she had “so perfectly recovered, as to be able to set out for Virginia in a day or two” (GW to Martha Mortier, 21 June 1781, MiU-C: Clinton Papers). Although she was well enough to start south on 25 June, GW wrote Fielding Lewis on 28 June that she “left me on Monday last in a very low and weak state having been sick for more than a Month with a kind of Jaundice” (NjP: Armstrong Photostats).



   
   Rochambeau to GW, 23 June 1781 (DLC:GW).



   
   Pierre Van Cortlandt (1721–1814) was lieutenant governor of New York from 1777 to 1795.



   
   Abraham Ten Broeck (d. 1810) was mayor of Albany.



   
   GW wrote John Hancock 25 June 1781 (M-Ar). See entries for 18, 25 May, 1, 20 June 1781.



   
   When rumors of a threatened British invasion of the New York frontier had proved unfounded, GW had recalled the reinforcements which had been sent to the area (see entry for 20 June 1781). In informing Gov. George Clinton of the withdrawal, GW noted that the recall of the Continental troops might be ameliorated by sending a Continental officer to superintend military activities in the area and suggested Brig. Gen. John Stark (1728–1822) of New Hampshire as “a proper person [to] employ on this service” (GW to Clinton, 21 June 1781, CSmH).



   
   Anne César, chevalier de La Luzerne (1741–1791), served as French minister plenipotentiary to the United States 1779–84. His undated letter to GW enclosing an intelligence report with this information is in DLC:GW.



   
   GW to Rochambeau, 17 June 1781 (DLC:GW). Rochambeau had already informed GW that the French admiral de Grasse had confirmed his intention of bringing his fleet north from the West Indies during the summer to aid the French and American armies in an attack against the British and had estimated the fleet would arrive in American waters around 15 July at the earliest (Rochambeau to GW, 10 June 1781, DONIOLHenri Doniol. Histoire de la Participation de la France à l’établissement des États-Unis d’Amérique: Correspondance Diplomatique et Documents. 5 vols. Paris, 1886–92., 5:487–88). On 13 June, in addition to urging Rochambeau to march as rapidly as possible to join the American army at White Plains, GW requested that Rochambeau persuade de Grasse not only to use his fleet to support the attack on New York but to bring a substantial body of troops with him (DLC:GW). A similar request was made to La Luzerne, the French minister in the United States (GW to La Luzerne, 13 June 1781, Aff. Etr., Mémoires et Documents, Etats-Unis, vol. 6). Rochambeau replied, 20 June, that de Grasse had been informed “that Your Excellency preferred that he should make his first appearance at New York . . . that I submitted, as I ought, my opinion to yours” (DLC:GW). In expressing his own views to de Grasse, however, Rochambeau was not as submissive as his letter to GW would indicate. He had not given up his preference for a Virginia campaign and clearly hoped that his apprehensions for the success of operations against the British in New York City would influence de Grasse to make the Chesapeake his destination (DONIOLHenri Doniol. Histoire de la Participation de la France à l’établissement des États-Unis d’Amérique: Correspondance Diplomatique et Documents. 5 vols. Paris, 1886–92., 5:395).


   
   For information on French maneuvers at this time, see also DONIOLHenri Doniol. Histoire de la Participation de la France à l’établissement des États-Unis d’Amérique: Correspondance Diplomatique et Documents. 5 vols. Paris, 1886–92., 5:489–90, 495; WEELENJean-Edmond Weelen. Rochambeau, Father and Son: A Life of the Maréchal de Rochambeau. Translated by Lawrence Lee. New York, 1936., 104–5, 217–19; WHITRIDGEArnold Whitridge. Rochambeau. New York, 1965., 131–40; FREEMANDouglas Southall Freeman. George Washington: A Biography. 7 vols. New York, 1948–57., 5:296. Barras’s reply to GW’s request to arm the Fantasque is in Barras to Rochambeau, 23 June 1781, enclosed in Rochambeau to GW, 23 June 1781 (DLC:GW).



   
   Brenton’s Point is at the entrance of Newport harbor.


 


28th. Having determined to attempt to surprize the Enemys Posts at the No. end of Yk. Island, if the prospt. of success continued favourable, & having fixed upon the Night of the 2d. of July for this purpose and having moreover combined with it an

attempt to cut off Delancy’s And other light Corps without Kingsbridge and fixed upon Genl. Lincoln to Commd. the first detachment & the Duke de Lauzen the 2d. every thing was put in train for it and the Count de Rochambeau requested to file of from Ridgebury to Bedford & hasten his March—while the Duke de Lauzen was to do the same & to assemble his command (which was to consist of abt. 3 or 400 Connecticut State Troops under the Command of Genl. Waterbury—abt. 100 York Troops under Captn. Sacket—Sheldons Legion of 200, & his own proper Corps.). Genl. Lincolns command was to consist of Scammells light Troops and other detachments to the amt. of 800 Rank & file properly officerd—150 watermen and 60 artillerists.
   

   
   
   As the British had detached troops into Monmouth County, N.J., to forage for horses and cattle, GW thought it a propitious moment to launch an attack on the relatively unprotected posts at the northern end of Manhattan Island. Maj. Gen. Benjamin Lincoln was to bring his two regiments and a detachment of artillery from Peekskill to attack Fort Tryon, Fort Knyphausen, and Fort George (GW to Lincoln, 1 July 1781, MH). If this plan proved unsuccessful, he was to move across the river and support the duc de Lauzun’s cavalry in an attack on James De Lancey’s Loyalists at Morrisania. Rochambeau was to “put your first Brigade under march tomorrow Morning, the remaining Troops to follow as quick as possible, and endeavour to reach Bedford by the evening of the 2d. of July, and from thence to proceed immediately towards Kingbridge should circumstances render it necessary” (GW to Rochambeau, 30 June 1781, DLC:GW). Although GW’s report to Congress on the affair puts it in the most favorable light, it is evident that the attack was anything but successful in spite of the cooperation of the French. The forts along the Hudson were unexpectedly reinforced by the return of British foraging parties from New Jersey, one of which encountered Lincoln’s men, costing the Americans the element of surprise. Lauzun’s forces arrived too late and most of the outlying British posts were withdrawn across the Harlem River to safety. The only material result of the raid was the opportunity of “reconnoitring the works upon the north end of the Island and making observations which may be of very great advantage in future” (GW to Samuel Huntington, 6 July 1781, DNA:PCC, Item 152). For a description of the raid from the British side, see MACKENZIE [2]Diary of Frederick Mackenzie Giving a Daily Narrative of His Military Service as an Officer of the Regiment of Royal Welch Fusiliers during the Years 1775–1781 in Massachusetts, Rhode Island and New York. 2 vols. Cambridge, Mass., 1930., 2:556–59; Rivington’s Royal Gazette, 14 July 1781. See also RICEHoward C. Rice, Jr., and Anne S. K. Brown, eds. The American Campaigns of Rochambeau’s Army, 1780, 1781, 1782, 1783. 2 vols. Princeton, N.J., 1972., 1:32, 248–49; STEVENS [3]John Austin Stevens. “The Operations of the Allied Armies before New York, 1781.” Magazine of American History with Notes and Queries 4 (1880): 1–45., 6–10; CLOSENEvelyn M. Acomb, ed. The Revolutionary Journal of Baron Ludwig von Closen, 1780–1783. Chapel Hill, N.C., 1958., 88–91. Preliminaries to the attack are discussed in the exchange of letters, 30 June (DLC:GW) between GW and his aide David Cobb, who was with the French forces at this time.



   
   Lt. Col. James De Lancey (1746–1804) commanded a Loyalist partisan corps operating in the vicinity of New York from 1776 to the end of the war. The corps was generally known as De Lancey’s Refugees or Westchester Refugees.



   
   David Waterbury (d. 1801) was brigadier general of Connecticut state troops. GW’s instructions to him, 30 June, are in DLC:GW.



   
   William Sackett, a captain of New York state levies, was in command of three companies of New York state troops at Bedford. GW’s instructions to him, 30 June, are in DLC:GW.



   
   Elisha Sheldon was colonel of the 2d Continental Light Dragoons.


 



29th. Recd. a letter from the Marqs. de la Fayette informing me that Lord Cornwallis after having attempted to surprise the Virginia Assembly at Charlottesville and destroy some Stores at the Forks of James River in which he succeeded partially had returned to Richmond without having effected any valuable purpose by his manoeuvers in Virginia. In a private letter he complains heavily of the conduct of the Baron de Steuben whom he observes has rendered himself extremely obnoxious in Virga.


   
   Lafayette was referring to the raid by British cavalry leader Banastre Tarleton on Charlottesville, Va., 4 June 1781, and the attack by Lt. Col. John Graves Simcoe on Point of Fork, at the confluence of the James and Rivanna rivers in Virginia, 5 June 1781. At this time the Virginia legislature was meeting in Charlottesville and Thomas Jefferson and the members of the legislature whom he was entertaining at Monticello barely escaped capture. Aside from a few prisoners taken, including seven members of the legislature, the principal result of the raids was the capture by the British of a considerable store of arms and ammunition at Point of Fork and the destruction of a similar store at Charlottesville (TARLETONBanastre Tarleton. A History of the Campaigns of 1780 and 1781, in the Southern Provinces of North America. 1787. Reprint. Spartanburg, S.C., 1967., 296–99; SIMCOEJohn Graves Simcoe. Simcoe’s Military Journal: A History of the Operations of a Partisan Corps, Called the Queen’s Rangers, Commanded by Lieut. Col. J. G. Simcoe, during the War of the American Revolution . . .. 1844. Reprint. New York, 1968., 212–23; MALONE [2]Dumas Malone. Jefferson and His Time. 6 vols. Boston, 1948–81., 1:355–58).



   
   Lafayette contended that Steuben’s military tactics during the British raids on Point of Fork and Charlottesville had come under so much criticism that “Every man woman and Child in Virginia is Roused against him. They dispute even on his Courage” (Lafayette to GW, 18 June 1781, DLC:GW).

Steuben believed that his first priority was preparations for the support of Nathanael Greene in the Carolinas and his policy, unchanged by renewed British military threats in Virginia in May 1781, was to leave the defense of the state to Lafayette. When the two detachments under Simcoe and Tarleton moved up the James in the direction of Point of Fork and Charlottesville, Steuben was still more concerned with protecting the recruits destined for Greene than with guarding the state stores at Point of Fork. On the morning of 4 June, Steuben moved most of his men to positions of safety, leaving only a token force to defend the Fork. For Steuben’s movements at this time, see CHASEPhilander Dean Chase. “Baron von Steuben in the War of Independence.” Ph.D. diss., Duke University, 1972., 228–46; PALMERJohn McAuley Palmer. General Von Steuben. New Haven, 1937., 272–82. On 13 July, GW wrote Lafayette that “What you say in confidence of the conduct of a certain Officer shall be kept a profound secret, and I will contrive means of removing him from the quarter where he is so unpopular” (DLC:GW).


